Citation Nr: 0215952	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Chapter 30) is correct.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
7, 1981, and from February 2, 1984 to September 30, 1995.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2001 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that the veteran's delimiting date for receiving 
educational assistance benefits under Chapter 30 was April 7, 
2003.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1976 to 
August 7, 1981, and from February 2, 1984 to September 30, 
1995.  

2.  The RO reduced the veteran's delimiting date for the 
receipt of VA Chapter 30 educational benefits by the number 
of days he was not on active duty between January 1, 1977, 
and June 30, 1985.

3.  The veteran's adjusted delimiting date is April 7, 2003.


CONCLUSION OF LAW

The veteran's delimiting date for receiving educational 
assistance benefits under Chapter 34, Title 38, United States 
Code, is April 7, 1993. 38 U.S.C.A. §§ 3031, 3033 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 21.7050, 21.7051, 21.7142 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the delimiting date for his receipt 
of educational assistance benefits under Chapter 30 was 
incorrectly determined by the RO to be April 7, 2003.  He 
contends, in essence, that the correct date is September 30, 
2005, this date representing the date 10 years after his 
separation from his last period of service.  

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statutes at issue in this 
matter is not found in Chapter 51 (rather, in Chapters 30 and 
34).

For background purposes, it is noted that the Chapter 34 
program (Chapter 34, Title 38, United States Code) was 
discontinued as of December 31, 1989.  Educational assistance 
benefits under Chapter 34 were available to veterans for 
qualified programs for a period of ten years following 
separation from service.  38 U.S.C.A. § 3452(a) (West 1991 & 
Supp. 2001).  A veteran who served a continuous period of not 
less than 18 months of active duty after January 31, 1955 and 
was released under conditions satisfying his or her active 
duty obligation was entitled to full-time educational 
assistance for a period of 45 months (or equivalent part-time 
assistance).  38 U.S.C.A. § 3461(a) (West 1991 ).  As noted 
above, the veteran's first period of active service was from 
August 1976 to August 1981, and as such, he was entitled to 
Chapter 34 benefits.   

The evidence of record also shows that the veteran had 
remaining eligibility under this program as of December 31, 
1989 when it expired.  See 38 U.S.C.A. § 3462(e) (West 1991).  
Nonetheless, under the law, an individual with remaining 
Chapter 34 eligibility, like the veteran, is/was eligible for 
educational benefits under the Chapter 30 program if he met 
the criteria set out in 38 U.S.C.A. § 3011(a) (West 1991 & 
Supp. 2001) and 38 C.F.R. § 21.7044(a) (2001).  Indeed the 
veteran met this criteria, as it appears that he was 
involuntarily released from service for the convenience of 
the government as a result of a reduction force.  See 
38 U.S.C.A. § 3011(a)(1)(B)(ii) (West 1991 & Supp. 2001); 
38 C.F.R. § 21.7044(a)(4)(E) (2001).  

In any event, in or about November 2000 the veteran applied 
for and was awarded Chapter 30 benefits, and as noted above, 
the RO determined that the delimiting date for his receipt of 
such educational assistance was April 7, 2003.  In this 
regard, it is noted that the governing legal criteria provide 
a ten-year period of eligibility during which an individual 
may use his entitlement to Chapter 30 educational assistance 
benefits; and this period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 21.7050(a) (2001).  In this 
case, the veteran last discharge from service, as noted 
above, was September 30, 1995.  

However, for individuals whose eligibility is based on 
38 U.S.C.A. § 3011(a)(1)(B)(i), as is the case here, the ten-
year period of eligibility is reduced by the amount of time 
equal to the time that the veteran was not serving on active 
duty during the period beginning January 1, 1977, and ending 
June 30, 1985.  38 U.S.C.A. § 3031(e) (West 1991 & Supp. 
2001); 38 C.F.R. §  21.7050(b) (2001).

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  Specifically, in this 
case, the veteran was not on active duty from August 8, 1981, 
until February 1, 1984, which amounts to a period of two 
years, five months and twenty-four days between service.  
While it would initially appear that the veteran's initial 
delimiting date for use of his educational assistance 
benefits entitlement was on or about September 30, 2005, the 
RO, as required by law, computed his reduced date and 
determined that the period between the veteran's relevant 
periods of active duty resulted in an adjusted delimiting 
date of April 7, 2003.

The Board acknowledges the veteran's argument that his 
delimiting date should be September 30, 2005, particularly in 
light of the fact that he recalls that he was informed by VA 
personnel (at a pre-separation seminar) that he would have 10 
years of education benefits following his last period of 
separation.  However, the legal criteria governing the 
payment of education benefits are clear and specific, and the 
Board is bound by them.  Notwithstanding VA's obligation to 
correctly inform the veteran about basic eligibility or 
ineligibility for Chapter 30 educational assistance benefits, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory requirements for such 
benefits are not met.  See Harvey v. Brown, 6 Vet. App. 416, 
424 (1994).  Inaccurate advice would not create any legal 
right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("[e]rroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.").  

While sympathetic to the veteran's contentions, the Board 
notes that it is bound by the applicable law and regulations 
when determining claims for VA benefits.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001).  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

